Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 William Jason Pugh, Appellant                         Appeal from the 402nd Judicial District
                                                       Court of Wood County, Texas (Tr. Ct. No.
 No. 06-14-00066-CR         v.                         22,041-2013). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, William Jason Pugh, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 15, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk